Title: Mathew Carey & Son to Thomas Jefferson, 23 January 1818
From: Mathew Carey & Son
To: Jefferson, Thomas


                    
                        
                            Sir
                            Philada
Jan. 23. 1818—
                        
                        Your favour of Jan. 18th is this day recd— as is that of the   Per covering fifteen dollars, which is placed to your credit.—Per this day’s mail,  we forward Asserius, & shall send per first vessel to care of Capt. Peyton, a paper parcel containing the others.—
                        
                            Wishing them safe to hand, we remain respectfully, Your obed servts
                            M. Carey & son
                        
                    
                    
                        Hon. Thos JeffersonBot of M. Carey & son—No3226 Hutton’s Tables9.253470 Guicciardini 2 Vols5✓3899 Asserius de Rebus Gestis Af Alfredi 3.50 $17.75
                    
                